DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 

Claim 1 has been amended to read as follows:
1. A housing inlet for a sifter, comprising: a scalping screen sloped downward in a first direction; a pan positioned at least partially below the scalping screen, wherein the pan is sloped downward in a second direction that is different than the first direction; a scalping outlet; and a splitter configured to receive a material and split the material into substantially equal portions to distribute one of the portion to the scalping screen. 

Claim 7 has been canceled.

In Claim 9
	Line 1 “claim 1” has been changed to “claim 21”

In Claim 16
	Line 3 “splitting the material received via the housing inlet into substantially equal portions using a splitter;” has been inserted after “sifter to move;”


Claim 17 has been canceled

In Claim 18
	Line 1 “claim 17” has been changed to “claim 16”

Claim 21 has been entered to read as follows

21. The housing inlet of claim 1, wherein the scalping screen is configured to receive the one of the portions of the material, wherein a first amount of the material that is too large to pass through the scalping screen flows down the scalping screen in the first direction to the scalping outlet, and wherein a second amount of the material passes through the scalping screen onto the pan. 

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A housing inlet for a sifter, comprising: a scalping screen sloped downward in a first direction; a pan positioned at least partially below the scalping screen, wherein the pan is sloped downward in a second direction that is different than the first direction; a scalping outlet; and a splitter configured to receive a material and 

Claim 11 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A gyratory sifter, comprising: an upper deck comprising: an upper scalping screen sloped downward; an upper pan positioned at least partially below the upper scalping screen, wherein the upper pan is sloped downward in a second direction that is different than the first direction; a first upper screen positioned downstream from the upper pan, wherein openings in the upper pan are larger than openings in the first upper screen; a scalping outlet, wherein the upper scalping screen is configured to receive a material, wherein a first portion of the material that is to large to past through the screen flows down the upper scalping screen to the scalping outlet, and wherein a second portion passes through the upper scalping screen onto the upper pan, wherein the upper pan comprises a spreader that is configured to spread the second portion of the material substantially evenly across a width of the first upper screen; and a first lower screen positioned at least partially below the first upper screen; a lower deck positioned below the upper deck, wherein the lower deck comprises: a lower scalping screen sloped downward in a first direction; a lower pan positioned at least partially below the lower scalping screen, wherein the lower pan is sloped downward in a second direction; a second upper screen positioned downstream from the lower pan; and a second lower screen positioned at least partially below the second upper screen; and a motion generator configured to cause the upper deck and the lower deck to move. 

Claim 16 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method for sifting material, comprising: receiving the material via a housing inlet of a vibratory sifter; causing at least a portion of the vibratory sifter to move; splitting the material received via the housing inlet into substantially equal portions using a splitter; distributing one of the portions of the material to a deck of the vibratory sifter; siting the material a scalping screen of the deck, wherein the scalping screen is sloped downward in a first direction, wherein a first portion of the material that is too large to pass through the scalping screen flows down the scalping screen in the first direction to a scalping outlet, wherein a second portion of the material passes through the scalping screen onto a pan of the deck, wherein the pan is sloped downward in a second direction that is different from the first direction, and wherein the second direction is toward an upper screen of the deck; and sifting the second portion of the material using the upper screen. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/           Primary Examiner, Art Unit 3653